NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note). 
RESPONSE TO APPLICANT’S ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on May 4, 2022.  
Regarding Applicant’s Argument (pages 7–9): Applicant’s arguments with respect to claims 1, 8 and 15, have been considered and are persuasive.
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Supporting Function of Image Forming Apparatus According to Common Account Login.
Claims 1–15 are allowed. Claims 1, 8 and 15 are independent. Claims 2–7 depend on claim 1. Claims 9–14 depend on claim 8.
Claims 1, 8 and 15 are allowed as applicant’s remarks are persuasive on pages 7–9. Furthermore Claims 1, 8 and 9 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claims 1, 8 and 15.  
Claims 1, 8 and 15 recites the following specific features as shown in the excerpt below:
[1] “a processor; and a memory storing instructions executable by the processor, 
wherein the processor is to execute the instructions to, 
perform processing for a login operation using a common account of a group of users to login a user of the group to the common account, 
obtain mapping information indicating a mapping of information related to the group in correspondence with the logged-in common account, 
based on the mapping information, display a user interface including a menu of at least one function that is executable by the image forming apparatus, and
perform a function of the image forming apparatus selected from the menu of the at least one function by the user of the group logged in using the common account.”
[8] “performing processing for a login operation using a common account of a group of users to login a user of the group to the common account;
obtaining mapping information indicating a mapping of information related to the group in correspondence with the logged-in common account;
based on the mapping information, displaying a user interface including a menu of at least one function that is executable by the image forming apparatus; and
performing a function of the image forming apparatus selected from the menu of the at least one function by the user of the group logged in using the common account.”
[15] “instructions to perform processing for a login operation using a common account of a group of users to login a user of the group to the common account;
instructions to obtain mapping information indicating a mapping of information related to the group in correspondence with the logged-in common account;
instructions to, based on the mapping information, display a user interface including a menu of at least one function that is executable by an image forming apparatus; and
instructions to perform a function of the image forming apparatus selected from the menu of the at least one function by the user of a group logged in using the common account.”
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Uchiyama et al. (2017/0111247), Ichikawa (2013/0111045), Ishii (2012/0192257) and Hamada (2018/0374007), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2–7 and 9–14 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ADDITIONAL CITATIONS
The following table lists additional references that are relevant to the subject matter disclosed and claimed.
Citation
Relevance
Yamanishi (2020/0301629)
Describes an information processing apparatus includes an extraction unit and a setting unit. When a job for a specific process is obtained, the extraction unit extracts any piece of multiple different predetermined pieces of first policy information. The setting unit sets the extracted first policy information as second policy information to an execution unit. The extracted first policy information is extracted by the extraction unit. The execution unit does the job on the basis of the second policy information. The second policy information is different from the first policy information. 
Ben (2019/0361650)
Describes a printer (10) has a print execution unit (18). A controller (30) configured to receive a registration instruction for registering information on the printer to an image processing server (50). Multiple users is determined whether that is permitted to use all of setting values for each of the setting category. The users are permitted to use all of the M1 number of setting values for the first setting category is transmitted to the image processing server. A first function execution instruction is received that including first information from the image processing server. The print execution unit is controlled to execute the image process in accordance with a first setting including the first setting value for first setting category. A second function execution instruction is received from the image processing server. 
Park et al. (2016/0112584)
Describes a method involves establishing a sharing room by a server, which allows different types of output devices to participate in the sharing room. A request which selects an output device participating in the sharing room is received (S4600). A device type of the selected output device is identified (S4610). The content is converted according to the identified device type of the selected output device. The converted content is transmitted (S4620) to the selected output device.

Table 1
  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672